Citation Nr: 1003953	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-34 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

5.  Entitlement to service connection for obstructive sleep 
apnea.

6.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an initial compensable rating for specific 
phobia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which in pertinent part denied service connection for 
hypertension.  This matter also comes before the Board from a 
July 2007 rating decision which granted service connection 
for peripheral neuropathy of the right and left lower 
extremities and assigned 0 percent (non-compensable) ratings 
for each, effective from April 26, 2007; denied service 
connection for fibromyalgia; denied service connection for 
peripheral neuropathy of the right and left upper 
extremities; denied service connection for obstructive sleep 
apnea; and denied service connection for a specific phobia.  
Further this matter comes before the Board from an April 2008 
rating decision which granted service connection for a 
specific phobia and assigned a 0 percent (non-compensable) 
rating, effective October 27, 2006; and granted 10 percent 
ratings for peripheral neuropathy of the right and left lower 
extremities, effective from October 10, 2006.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
hypertension is related to active military service or any 
incident thereof, that it was manifested within one year of 
separation from service, or that it is the result of his 
service-connected diabetes mellitus, type II, on either a 
causation or aggravation basis.

2.  The Veteran is not shown to currently have fibromyalgia 
that may be related to active service or any incident 
therein, or to any service-connected disability.

3.  The Veteran is not shown to currently have peripheral 
neuropathy of the right upper extremity or the left upper 
extremity that may be related to active service or any 
incident therein, or to any service-connected disability.

4.  The preponderance of the evidence of record is against a 
finding that the Veteran's obstructive sleep apnea is related 
to active military service or to a service-connected 
disability, on either a causation or aggravation basis.

5.  The Veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than complaints of pain, 
paresthesias, loss of sensation, and burning in the feet; 
however, objective examination has shown no reflex, strength, 
or motor defects and there has been no showing of impairment 
amounting to moderate incomplete paralysis of the sciatic 
nerve. 

6.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more than complaints of pain, 
paresthesias, loss of sensation, and burning in the feet; 
however, objective examination has shown no reflex, strength, 
or motor defects and there has been no showing of impairment 
amounting to moderate incomplete paralysis of the sciatic 
nerve.

7.  The Veteran's service-connected specific phobia is 
manifested by a formally diagnosed mental condition; however, 
he does not take medication for this condition or receive 
treatment therefor and the preponderance of the evidence is 
against finding any interference with occupational or social 
functioning due to his specific phobia.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, cannot be presumed to have been incurred in or 
aggravated by service, nor is shown to be due to, the result 
of, or aggravated by the service-connected diabetes mellitus, 
type II.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  Claimed fibromyalgia was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.  Claimed peripheral neuropathy of the right upper 
extremity was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
(2009).

4.  Claimed peripheral neuropathy of the left upper extremity 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, (2009).

5.  Obstructive sleep apnea was not incurred in or aggravated 
by active service and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

6.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

7.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2009).

8.  The criteria for an initial compensable rating for a 
specific phobia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130 Diagnostic Code 9403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2005, September 2005, 
January 2007, and August 2009 that fully addressed the notice 
elements in this matter.  These letters informed the Veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The Board also notes that the Veteran was advised of how 
disability ratings and effective dates are assigned in the 
March 2009 SOC (statement of the case) and in the August 2009 
letter cited above.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has fibromyalgia or 
peripheral neuropathy of the bilateral upper extremities that 
may be related to service.  Additionally, he was not 
scheduled for a VA examination to determine whether his 
obstructive sleep apnea may be related to service.  Pursuant 
to 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claims for service connection for 
fibromyalgia and peripheral neuropathy of the bilateral upper 
extremities, the Board notes that the record does not show 
any competent medical evidence of a current disability.  
While the Veteran has claimed he has such disabilities, the 
Board notes that his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, with regard to the claim for service 
connection for obstructive sleep apnea, the Board 
acknowledges that a current diagnosis of this disability is 
of record.  However, the Board finds insufficient evidence of 
an event, disease, or injury in service upon which a VA 
examiner's opinion could be based to establish an etiology 
related to service to support this claim.  The Veteran's own 
assertions as to a relationship between his obstructive sleep 
apnea and service have been insufficiently specific, and are 
herein been found to be outweighed by the absence of 
documented complaints or prior assertions of claimed 
disability, despite ample opportunity for the Veteran to 
provide support or greater specifics to support his 
assertions.  Additionally, the Veteran has reported that his 
obstructive sleep apnea is related to his PTSD; however, 
service connection has not been established for PTSD.  Thus, 
the Board concludes that VA examinations are not required in 
order for the Veteran's service connection claims to be 
adjudicated herein.  

The Board notes that the Veteran's representative has 
specifically requested that he be scheduled for a new VA 
examination to determine the current severity of his service-
connected peripheral neuropathy of the bilateral lower 
extremities, claiming that such disabilities have worsened 
since the last VA examination.  In that regard, the Board 
notes that a review of VA treatment records (which have been 
obtained from May 2006 through August 2009), while not 
specifically showing examination of the bilateral lower 
extremities, do show that neurological examination has been 
negative.  Thus, the Board concludes that a new VA 
examination to determine the current severity of his service-
connected peripheral neuropathy of the bilateral lower 
extremities is not warranted.

The Board concludes VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's VA treatment records dated through 
August 2009, as well as various private treatment records.  
With regard to the claim for service connection for 
hypertension, the Board notes that VA examinations and 
opinions were provided in 2007 and 2008.  The Board finds 
that the 2008 VA examination was adequate.  Review of the 
2008 VA examination reported showed that the examiner 
conducted a review of the claims folder and the Veteran's 
medical history, and also obtained a history from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  This 
examination report is therefore adequate for rating purposes.  
With regard to the claim for an increased compensable rating 
for specific phobia, the Board notes that the Veteran 
underwent a VA examination in November 2006.  His claims 
folder was available to the examiner for review and was, in 
fact, reviewed.  The examination report reflects that a 
complete history was obtained, a mental status examination 
was conducted, and multi-axial diagnoses were recorded, along 
with a discussion of the global assessment of functioning.  
This examination report is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) are negative for any report 
of or finding of hypertension, fibromyalgia, peripheral 
neuropathy of the upper extremities, or obstructive sleep 
apnea.

Private treatment records from Amin's Family Practice showed 
that in March 1994 the Veteran reported he had been diagnosed 
as being diabetic in 1987, and the assessment included 
hypertension.  

Treatment records from the Norton Audubon Hospital showed 
that in April 2000 the Veteran was to undergo an overnight 
polysomnography for diagnostic evaluation, and the impression 
was obstructive sleep apnea.  He was noted to have a history 
of hypertension.

On VA examination in August 2005, the Veteran reported he had 
hypertension since 1987.  He denied any neurologic symptoms.  
The diagnoses included diabetes mellitus, type 2, on insulin, 
and hypertension with medications.  The examiner indicated 
that hypertension was diagnosed at the same time as his 
diabetes and therefore would not be "considered or caused by 
or related to or aggravated by" diabetes mellitus.  

A November 2005 office visit with a private physician, Dr. 
Jarboe, showed that the Veteran's neurological examination 
was nonfocal.  

VA treatment records showed that in June 2006 it was noted 
that the Veteran had a sleep study two years prior and had 
been on home oxygen until recently.  His past medical history 
was noted to include obstructive sleep apnea (OSA).  In 
October 2006 he was seen for OSA.  He had a sleep study two 
years prior at an outside facility, which showed he had OSA.  

On VA examination in November 2006, it was noted that the 
Veteran had been self employed since 2001 as a construction 
material supplier, that he worked 40 hours a week, and had 
not missed any work due to psychiatric symptoms.  He reported 
being involved with his wife for the past 24 years, and 
reported he had loving feelings for her and their three 
children.  He reported having a good relationship with all of 
them.  He had friends whom he saw on a regular basis and 
socialized with them.  He described no other leisure 
interests other than watching television and watching sports.  
Mental status examination revealed no impairment of thought 
processes or communication.  He denied paranoid and 
delusional ideation, and his thought content was reality 
based and appropriate.  He denied hallucinations and suicidal 
and homicidal ideation.  He was able to establish and 
maintain eye contact.  He had good grooming and hygiene.  He 
oriented to person, place, and time and was aware of current 
events in the news.  Memory abilities were intact, and he 
denied obsessive thoughts, ritualistic behaviors, and 
compulsive behaviors.  His speech was consistently relevant, 
logical, and coherent.  He did not present any symptoms of 
anxiety and he denied panic attacks.  He reported getting 
anxious and nervous when in the vicinity of a bridge, and got 
sweaty hands and felt nervous whenever he approached an area 
where he may have to cross a bridge.  He denied feeling 
depressed and did not present as depressed.  He did not 
exhibit impaired impulse control.  It was unusual for him to 
have nightmares.  The examiner concluded that the Veteran met 
some, but not all, of the criterion for establishing a 
diagnosis of PTSD under the DSM-IV.  The diagnoses included 
specific phobia, and a Global Assessment of Functioning (GAF) 
score of 75 was assigned, which was noted to be the highest 
GAF for the past year.  The examiner indicated that the 
veteran met the criteria for a diagnosis of specific phobia, 
and that he avoided bridges at all costs and was afraid of 
heights.  The examiner opined that this condition was service 
connected following a truck accident the Veteran experienced 
during his Vietnam deployment.  In spite of this clinical 
condition, he was doing well and had his own business.  The 
examiner indicated that outside of avoiding situations 
involving driving over a bridge, the Veteran's psychiatric 
symptoms were having very minimal impact upon his current 
psychosocial functioning.  

On a VA examination for diabetes mellitus in April 2007, the 
Veteran reported having peripheral neuropathy of the upper 
and lower extremities.  He reported that the numbness had an 
onset in 2004 and 2005, and that his diabetes had an onset in 
1986.  He reported that the left arm was worse.  It was noted 
that he was being treated for hypertension which was 
diagnosed in 1987.  It was also noted that there were 
symptoms of peripheral neuropathy related to diabetes, and 
that these symptoms included pain and swelling in the fingers 
of the left hand and the right foot.  He reported having 
peripheral neuropathic symptoms in the hands, feet, and lower 
legs.  On neurological examination, on the left side he had 
slightly diminished grip compared to the right, but still 
5/5, and no sensory loss.  On the right side he had no motor 
loss.  The examiner noted that the Veteran had hypertension, 
but indicated that this was not a complication of diabetes, 
providing the rationale that hypertension was diagnosed at 
the same time as diabetes.  The examiner also noted that 
hypertension was not worsened or increased by the Veteran's 
diabetes.  An EMG conducted in April 2007 showed peripheral 
neuropathy of the bilateral lower extremities, consistent 
with history of diabetes, and upper extremities without 
evidence of diabetic neuropathy.  

On VA examination in August 2008, the examiner noted that the 
Veteran's diabetes and hypertension were diagnosed at the 
same time, in 1987, when he was admitted to Jewish Hospital.  
It was noted that he had diabetes mellitus neuropathy with 
burning in both feet.  It was also noted that he had symptoms 
of peripheral neuropathy related to diabetes, in the feet, 
including paresthesias, loss of sensation, and pain.  On 
neurologic examination he had normal coordination, 
orientation, memory, and speech.  He had no motor loss or 
sensory loss on the right or left side, and his cranial nerve 
functions were normal.  With regard to employment, it was 
noted that he was self employed, full time, for the past 5 to 
10 years, as a water company contractor.  During the year 
prior, he lost less than one week due to low back pain.  He 
was noted to have neurologic disease, diagnosed as diabetic 
neuropathy, which was a complication of his diabetes.  The 
examiner also opined that the Veteran's essential 
hypertension was unrelated to diabetes.  The examiner 
provided a rationale that there was no diabetic renal disease 
or renal artery vascular disease to implicate diabetes as a 
causative agent in his hypertension.  The examiner also 
opined that the Veteran's hypertension was not worsened or 
increased by his diabetes.  The examiner opined that the 
Veteran's medical conditions had significant effects on his 
occupation, including weakness or fatigue, resulting in 
increased absenteeism, and mild to no effects on his usual 
daily activities.  The examiner noted that the Veteran was 
asymptomatic from hypertension.  

VA treatment records showed that in March 2009, the Veteran 
injured his right ankle, and an examination of his 
extremities showed full range of motion and neurological 
examination revealed that cranial nerves were intact, motor 
sensory was intact, and monofilament was normal.  In March 
2009 it was also noted that the Veteran was very stressed by 
his home situation, and the assessment was situational 
depression, for which he was to be followed, but he did not 
desire intervention.  A depression screening was negative.  
In August 2009, an examination of the Veteran's extremities 
showed full range of motion and neurological examination 
revealed that cranial nerves were intact, motor sensory was 
intact, and monofilament was normal.

III. Analysis

1. Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board does recognize that the 
Court has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a). 

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2009)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

a. Service Connection for Hypertension

The Veteran essentially contends that his hypertension was 
caused by his service-connected diabetes mellitus.  

STRs are negative for a report of or finding of hypertension.  
Of record is a private treatment record dated in March 1994, 
which shows a diagnosis of hypertension.  VA examiners in 
2007 and 2008 indicated that the Veteran's hypertension had 
an onset in 1987.

What is missing from the record is competent evidence showing 
that the Veteran's hypertension is causally related to 
service or causally related to a service-connected 
disability, on either a causation or aggravation basis.  38 
C.F.R. §§ 3.303, 3.310.  Two VA examiners have addressed the 
etiology of the Veteran's hypertension.  In 2008, the VA 
examiner opined that the Veteran's essential hypertension was 
unrelated to diabetes, and was not worsened or increased by 
his diabetes.  The examiner explained that there was no 
diabetic renal disease or renal artery vascular disease to 
implicate diabetes as a causative agent in his hypertension.  
The Board notes that the report of the 2008 VA examination 
indicates the examiner had reviewed the Veteran's claims file 
and medical history; thus the Board finds that the opinion is 
well reasoned and based on an objective, independent review 
of the relevant evidence and clinical evaluation.  Thus, it 
has the proper factual foundation and, therefore, is entitled 
to significant probative weight - especially in the absence 
of any opinion to the contrary.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
And, while the Court has clarified that review (or lack of 
review) of the claims file is not dispositive of the 
probative value of a medical nexus opinion, such review is 
nonetheless deserving of consideration when, as here, there 
is relevant evidence in the claims file which may affect the 
nexus outcome offered by the examiner upon consideration of 
the evidence in the file.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Moreover, the Board notes that the 
Veteran has not submitted competent medical evidence to the 
contrary.

The Board also recognizes that the Veteran has sincerely 
contended that his hypertension is related to his service-
connected diabetes mellitus.  As noted above, lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, but the Board does not believe that the 
etiology of hypertension is subject to lay diagnosis.  
Jandreau, supra.  That is to say, the Board finds no basis 
for concluding that a lay person would be capable of 
discerning whether current hypertension had an onset in 
service or is related to diabetes mellitus, in the absence of 
specialized training, and the Veteran has not established any 
specialized training for such qualifications.

The preponderance of the evidence is therefore against the 
claim of service connection for hypertension on both a direct 
basis and as secondary to the service-connected diabetes 
mellitus.  Consequently, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

b. Service Connection for Fibromyalgia 
and for Peripheral Neuropathy of the Upper Extremities

The Veteran essentially contends that he has fibromyalgia 
related to service or to PTSD (for which service connection 
has not been granted).  He also contends that he has 
peripheral neuropathy of the upper extremities, related to 
his service-connected diabetes mellitus.  

As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Brammer, supra.  
In this case, the medical evidence of record, including VA 
treatment records, private records, and VA examinations, does 
not show that the Veteran has a diagnosis of fibromyalgia, or 
a diagnosis of peripheral neuropathy of the upper 
extremities.  Moreover, a VA EMG report of April 2007 showed 
that his upper extremities were without evidence of diabetic 
neuropathy.  While the record reflects he has had various 
complaints of pain, including in the upper extremities, the 
competent medical evidence of record does not show any 
diagnoses of fibromyalgia or peripheral neuropathy of the 
upper extremities or other related disability, and VA is not 
generally authorized to grant service connection for symptoms 
alone, without an identified basis for the symptoms.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Full consideration has been given to the Veteran's own 
assertions that he has fibromyalgia which is related to 
service or to a service-connected disability, and that he has 
peripheral neuropathy of the upper extremities related to his 
diabetes mellitus; however, the Veteran is a layperson, and 
as such he has no competence to render a medical opinion on 
diagnosis or etiology of a condition.  See Espiritu, supra.  
Lay statements may, however, serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Jandreau, 
supra; Buchanan, supra.

If the Veteran had ongoing pain complaints or neuropathy 
symptoms, he would certainly be competent to report those 
symptoms.  However, the Board does not believe that a chronic 
disability such as fibromyalgia or peripheral neuropathy of 
the upper extremities, as contrasted with pain or other 
symptoms, is subject to lay diagnosis.  The Board finds no 
basis for concluding that a lay person would be capable of 
discerning what disorder his pain or neurological 
difficulties represented, in the absence of specialized 
training, which the Veteran in this case has not established.  
The Board recognizes the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall evidence of 
record fails to support a diagnosis of the claimed 
disability, that holding is inapplicable.

Based upon the foregoing and the lack of competent medical 
evidence of fibromyalgia or peripheral neuropathy of the 
upper extremities, the Board concludes that the Veteran is 
not entitled to service connection for those claims.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for fibromyalgia and for peripheral 
neuropathy of the upper extremities must be denied.  Gilbert, 
supra.

c. Service Connection for Obstructive Sleep Apnea

The record reflects that the Veteran claimed service 
connection for a sleep disorder on a direct basis and 
possibly secondary to PTSD.  The Board initially notes that 
since the Veteran's PTSD is not service connected, 
obstructive sleep apnea cannot be service connected as 
secondary to PTSD, as a matter of law.

With regard to service connection on a direct basis, the 
Board notes that there is competent medical evidence of a 
current disability, dating back to at least April 2000.  
However, after careful review of the record, the Board 
concludes that the preponderance of the evidence is against 
the granting of service connection for obstructive sleep 
apnea.  STRs show no report of or finding of any sleep 
problems or sleep disorder during active military service or 
for many years thereafter.  As noted above, there was a 
diagnosis of obstructive sleep apnea in 2000, which was more 
than 30 years after his active duty service.  This gap of 
years in the record militates against a finding that the 
Veteran suffered sleep apnea during service, and also rebuts 
any assertion of continuity of symptomatology since service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

While the Veteran may have had sleep problems since service, 
and this report could be credible lay evidence of 
symptomatology, his statements are not considered competent 
or probative evidence of an actual diagnosis or a causal 
nexus to service, because he is not competent, as a 
layperson, to provide an opinion or evidence as to matters 
involving medical diagnosis or etiology.  See Jandreau, 
supra; see Buchanan, supra; and see Espiritu, supra. 

What is also missing from the record herein is competent 
medical evidence of a link between the Veteran's obstructive 
sleep apnea and his military service.  Moreover, as explained 
above, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for service connection for obstructive 
sleep apnea and the claim must be denied.  See Gilbert, 
supra.

2. Claims for Higher Ratings

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Rating in Excess of 10 percent for Peripheral Neuropathy 
of the Lower Extremities

The record reflects that the Veteran has been awarded 10 
percent ratings, under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, effective from October 10, 2006, for peripheral 
neuropathy of the bilateral lower extremities.  

Under Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

With regard to the Veteran's peripheral neuropathy of the 
bilateral lower extremities, the record reflects that on the 
VA examination in April 2007, the Veteran complained of 
peripheral neuropathy of the lower extremities, and reported 
that numbness had an onset in 2004 and 2005.  He reported 
having pain and swelling in his lower legs and feet.  
Neurological examination showed no motor or sensory loss.  On 
VA examination in 2008, he complained of paresthesias, pain, 
and loss of sensation, however neurological examination 
showed no motor or sensory loss.  VA treatment records have 
shown full range of motion of the extremities and that the 
Veteran has a normal gait.  Thus, after reviewing the record, 
the Board concludes that the preponderance of the evidence 
shows that the symptoms related to the Veteran's service-
connected peripheral neuropathy of the lower extremities are 
for the most part sensory and at most mild, and are 
equivalent to mild incomplete paralysis.  Moreover, objective 
examinations have consistently shown minimal to no reflex, 
strength, or motor defects, and there has been no showing of 
impairment approximating moderately severe incomplete 
paralysis.  38 C.F.R. § 4.7.  Thus, although VA records and 
examinations and private records during the period in 
question have shown that the Veteran has peripheral 
neuropathy of the bilateral lower extremities, due to his 
diabetes mellitus, review of the record shows that the 
criteria for a rating in excess of 10 percent has not been 
approximated at any point during the time period in question.  
38 C.F.R. § 4.7, Fenderson, supra.  The Veteran's symptoms 
related to his service-connected peripheral neuropathy of the 
lower extremities are at most mild, and are equivalent to no 
more than mild incomplete paralysis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims for 
ratings in excess of 10 percent for the service-connected 
peripheral neuropathy of the left and right lower extremities 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

b. Compensable Rating for Specific Phobia

The record reflects that the Veteran's specific phobia has 
been assigned a 0 percent (non-compensable) disability 
rating, effective from October 27, 2006, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9403.  Mental disorders 
(other than eating disorders) are rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Under the General Rating Formula, a 0 percent disability 
rating is assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9403.  A 10 percent disability rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or; the symptoms are controlled by continuous 
medication.  Id.

Symptoms contained in the rating schedule criteria are not 
intended to be an exhaustive list of symptoms, but serve as 
examples of the type and degree of symptoms or their effects 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  GAF scores ranging between 71 and 
80 reflect that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

After reviewing the record, the Board concludes that the 
preponderance of the competent evidence is against the 
assignment of a compensable rating for the Veteran's specific 
phobia at any point since October 27, 2006.  In that regard, 
the Board notes that the VA examination in 2006, which 
specifically addressed the symptoms associated with the 
Veteran's specific phobia, showed no interference with his 
occupational or social functioning due to his specific phobia 
and that no medication was required for his specific phobia.  
On the VA examination in 2006, the examiner indicated aside 
from avoiding situations involving driving over a bridge, the 
Veteran's psychiatric symptoms had very minimal impact upon 
his psychosocial functioning.  Additionally, the Veteran 
reported working full time and denied missing work due to his 
psychiatric symptoms.  He also reported having good 
relationships with his wife, children, and a few friends.  A 
GAF score of 75 was assigned, which reflects that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors and no more than slight impairment in 
functioning.  Subsequent VA treatment records show that the 
Veteran continued to be employed full time.  While he was 
found to have situational depression in March 2009, due to 
being stressed by a home situation, he did not desire 
intervention and a depression screening was negative.  Thus, 
the Veteran's overall disability picture and his impairment 
of function due to his service-connected specific phobia more 
nearly approximate the criteria for a 0 percent (non-
compensable) disability rating.  The Veteran is entitled to 
the benefit of the doubt where there is an approximate 
balance of positive and negative evidence; however, in the 
instant case, the preponderance of the evidence shows the 
Veteran's disability picture is most consistent with a 0 
percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  
Therefore, the claim for a compensable rating for specific 
phobia must be denied.  Gilbert, supra.  

c. Extraschedular Consideration

The Board has also considered whether this case warrants 
referral to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service, pursuant to 
38 C.F.R. § 3.321(b), for assignment of any extraschedular 
ratings.  However, the evidence does not reflect that the 
disabilities at issue have caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

With regard to the Veteran's employment, the Board notes that 
the Veteran has consistently reported, throughout the appeal 
period, that he is self employed, full time, as a 
construction material supplier and water company contractor.  
In November 2006, the Veteran specifically indicated he had 
not missed any work due to psychiatric symptoms.  The only 
notations of interference with employment in the record were 
on the August 2008 VA examination, when it was noted that the 
Veteran had missed less than a week of work during the prior 
year due to his low back pain.  While the examiner indicated 
there were "significant effects" on his occupation, 
including weakness and fatigue, it appears that this refers 
to his low back pain.  While the August 2008 VA examination 
did discuss the Veteran's diabetic neuropathy of the lower 
extremities, there was no specific indication that this 
impacted his ability to work.  Thus, while his employability 
may in part be impacted by his diabetic neuropathy of the 
lower extremities, the examination report was clear that his 
low back pain was what caused him to miss work for less than 
a week.  Moreover, the Board concludes that, in considering 
the rating criteria utilized for evaluating the severity of 
the Veteran's service-connected lower extremities and 
specific phobia, the rating criteria considered reasonably 
describe and contemplate his levels of disability and 
symptomatology, including any impact on his employability.  
Thus, the Board concludes that referral for consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321 is not 
warranted in this case.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

Service connection for fibromyalgia is denied.

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for obstructive sleep apnea is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

A compensable rating for specific phobia is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


